MEMORANDUM **
A review of the record indicates that the questions raised in this petition for review are so insubstantial as not to require further argument because petitioners’ motion to reopen was filed almost five months too late and the record indicates that petitioners did not exercise due diligence. See 8 C.F.R. § 1003.2(c)(2); Socop-Gonzalez v. INS, 272 F.3d 1176, 1178 (9th Cir.2001) (en banc); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily deny this petition for review.
All pending motions are denied as moot.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.